DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/2/2022 has been entered.
 
Response to Amendment
Applicant's amendment filed on 8/2/2022 has been entered in view of the Request for Continued Examination (RCE) filed on 9/5/2022.  Claims 1, 3, 5, 7-8, and 10 have been amended.  Claims 4, 6, 11-14, 16, and 18-21 have been cancelled.  No claims have been added.  Claims 1, 3, 5, 7-10, and 15 are still pending in this application, with claims 1 and 10 being independent.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “power source” in Claims 1 and 10 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Chikkegowda et al. (US 2021/0108789, hereinafter “Chikkegowda”) in view of Underwood et al. (US 2017/0231053, hereinafter “Underwood”) and Applicant’s Admitted Prior Art (see Applicant’s Specification, pg. 8, lines 20-22 through pg. 9, lines 1-2, hereinafter “AAPA”).
Regarding claim 1, Chikkegowda teaches a light emitting diode (LED) array (flexible LED light engine PCB 100; see Fig. 1; par. [0015]), consisting of a printed circuit board operably connectable to a power source (the PCB 100 comprises a flexible substrate 102, which is connectable to a power source via interconnect regions 106a, 106b; see Fig. 1; para. [0015]-[0017]; the Examiner notes that in general, all PCBs are connectable to a power source as otherwise they would be inoperable); a plurality of lamp beads fixedly mounted and uniformly arranged on a top side of the PCB and operably connected to a power source (LEDs 104; see Fig. 1; par. [0015]); and an adhesive disposed on a bottom side of the printed circuit board for removably securing the printed circuit board to a surface (an adhesive layer is provided on the bottom surface of the PCB to allow the PCB to be attached to a particular surface; see par. [0015]).
However, the teachings of Chikkegowda fail to specifically disclose the plurality of lamp beads comprises a plurality of surface mounted devices (SMD) lamp beads and direct in-line package (DIP) lamp beads, and the power source is located within the PCB.
Underwood teaches an LED array (LED array 120; see Fig. 1; par. [0052]), comprising a PCB (the LEDs in each embodiment are mounted on a printed circuit board; see par. [0031]); a plurality of surface mounted devices (SMD) lamp beads and direct in-line package (DIP) lamp beads fixedly mounted on a top side of the PCB and operably connected therewith (the LED array 120 comprises a plurality of light emitters which can be embodied as LEDs 182A which are direct in-line (DIP) LEDs and LEDs 182B which are surface mount LEDs; see Figs. 1, 4-5; para. [0066]-[0068]; the Examiner notes that since par. [0066] states that the array may include the LEDs 182A and/or the LEDs 182B, the array includes both LED types simultaneously); and a power supply operably connected to the PCB (at least one rechargeable battery such as a smart battery 150 and a renewable energy source in the form of photovoltaic panel 90; see Fig. 1; para. [0038], [0046], [0052]).
AAPA teaches it is known in the art for a power supply to be located either inside or outside of a PCB (see Applicant’s Specification, pg. 8, lines 20-22 through pg. 9, lines 1-2).
Therefore, in view of Underwood, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the LED array of Chikkegowda by forming the plurality of lamp beads to be a plurality of surface mounted devices (SMD) lamp beads and direct in-line package (DIP) lamp beads.  One would have been motivated to modify the known LED array of Chikkegowda by forming the plurality of lamp beads to be a plurality of surface mounted devices (SMD) lamp beads and direct in-line package (DIP) lamp beads, as taught by Underwood, in order to provide a more balanced light output.
Further, in view of AAPA, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the LED array of Chikkegowda by arranging the power source within the PCB. One would have been motivated to modify the known LED array of Chikkegowda by arranging the power source within the PCB, as taught by AAPA, in order to enable the LED array to emit light without requiring an additional connection to an external power source.

Regarding claim 9, Chikkegowda as modified teaches a set of LED lamp boards (a plurality of identical PCBs 100 can be electrically connected together and to a power source via interconnect regions 106a, 106b; see Fig. 1; para. [0015]-[0017]), consisting of at least two of the LED arrays of claim 1 (see Fig. 1; par. [0015]).

Claims 3, 5, and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Chikkegowda (US 2021/0108789), as modified by Underwood (US 2017/0231053) and AAPA (see Applicant’s Specification, pg. 8, lines 20-22 through pg. 9, lines 1-2) as applied to claim 1 above, and further in view of Niebert et al. (US 2016/0234892 hereinafter “Niebert”). The teachings of Chikkegowda modified by Underwood and AAPA have been discussed above.
Regarding claim 3, Chikkegowda teaches wherein the PCB has a polygonal shape, a disk shape, or a ring shape (the PCB has a rectangular polygonal shape, as shown in Fig. 1).
However, the teachings of Chikkegowda modified by Underwood and AAPA fail to specifically disclose the polygonal shape is a hexagonal shape, a disk shape, or a ring shape.
Niebert teaches an LED array (light module 1; see Figs. 1, 5; para. [0105]-[0107], [0129]), comprising a substrate (support base 2; see Figs. 1, 5; para. [0106]-[0107], [0109]); a plurality of lamp beads fixedly mounted and uniformly arranged on a top side of the substrate and operably connected to a power source (signal transmitters 3 which are preferably LEDs are fastened on top of the substrate 2 to receive power; see Figs. 1, 5; para. [0106]-[0107], [0109]-[0118], [0129]); wherein the substrate has a hexagonal shape, a disk shape, or a ring shape (the substrate 2 is hexagonal; see Figs. 1, 5; para. [0106], [0129]).
Therefore, in view of Niebert, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to further modify the LED array of Chikkegowda, as modified by Underwood and AAPA by selecting a hexagonal shape, a disk shape, or a ring shape as the polygonal shape of the PCB, since it has been held by the courts that a change in shape or configuration, without any criticality in operation of the device, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application.  See In re Dailey, 149 USPQ 47 (CCPA 1976). One would have been motivated to further modify the known LED array of Chikkegowda by selecting a hexagonal shape, a disk shape, or a ring shape as the polygonal shape of the PCB, as taught by Niebert, in order to achieve a particular light output shape from each individual LED array.

Regarding claim 5, Chikkegowda as modified teaches wherein the plurality of SMD lamp beads and DIP lamp beads are uniformly arranged to correspond to the shape of the PCB (the LEDs 104 are evenly distributed along the top side of the PCB; see Fig. 1; par. [0015]).

However, regarding claim 7, teachings of Chikkegowda modified by Underwood and AAPA fail to specifically disclose or suggest the plurality of SMD lamp beads and DIP lamp beads are arranged in a geometric pattern on the PCB.
Niebert teaches an LED array (light module 1; see Figs. 1, 5; para. [0105]-[0107], [0129]), comprising a substrate (support base 2; see Figs. 1, 5; para. [0106]-[0107], [0109]); a plurality of lamp beads fixedly mounted and uniformly arranged on a top side of the substrate and operably connected to a power source (signal transmitters 3 which are preferably LEDs are fastened on top of the substrate 2 to receive power; see Figs. 1, 5; para. [0106]-[0107], [0109]-[0118], [0129]); wherein the substrate has a hexagonal shape, a disk shape, or a ring shape (the substrate 2 is hexagonal; see Figs. 1, 5; para. [0106], [0129]), and the plurality of lamp beads are arranged in a geometric pattern on the substrate (the LEDs 3 are arranged in a hexagonal pattern corresponding to the hexagonal shape of the substrate 2; see Figs. 1, 5; para. [0106], [0129]).
Therefore, in view of Niebert, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to further modify the LED array of Chikkegowda, as modified by Underwood and AAPA by arranging the plurality of SMD lamp beads and DIP lamp beads are arranged in a geometric pattern on the PCB, since it has been held by the courts that a change in shape or configuration, without any criticality in operation of the device, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application.  See In re Dailey, 149 USPQ 47 (CCPA 1976).  One would have been motivated to further modify the known LED array of Chikkegowda, as modified by Underwood and AAPA by arranging the plurality of SMD lamp beads and DIP lamp beads in a geometric pattern on the PCB, as taught by Niebert, in order to achieve a particular light output shape from each individual LED array.

Regarding claim 8, Niebert further teaches the geometric pattern is a hexagonal pattern, a circular pattern, or a concentric ring pattern (the LEDs 3 are arranged in a hexagonal pattern corresponding to the hexagonal shape of the substrate 2; see Figs. 1, 5; para. [0106], [0129]).

Claims 10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Chikkegowda (US 2021/0108789) in view of Underwood (US 2017/0231053), AAPA (see Applicant’s Specification, pg. 8, lines 20-22 through pg. 9, lines 1-2), and Niebert (US 2016/0234892)
Regarding claim 10, Chikkegowda teaches a stick-on lamp board (flexible LED light engine PCB 100; see Fig. 1; par. [0015]) consisting of a printed circuit board comprising a top side and a bottom side (the PCB 100 comprises a flexible substrate 102 having a top side on which LEDs 104 are mounted, the PCB connectable to a power source via interconnect regions 106a, 106b; see Fig. 1; para. [0015]-[0017]; the Examiner notes that in general, all PCBs are connectable to a power source as otherwise they would be inoperable); a plurality of lamp beads fixedly mounted and uniformly arranged on the top side of the PCB and operably connected to a power source (LEDs 104 are evenly spaced in a row along the PCB; see Fig. 1; par. [0015]); and an adhesive disposed on the bottom side for removably securing the printed circuit board to a surface (an adhesive layer is provided on the bottom surface of the PCB to allow the PCB to be attached to a particular surface; see par. [0015]).
However, the teachings of Chikkegowda fail to specifically disclose PCB has one of a disk shape, a ring shape, or a hexagonal shape, the plurality of lamp beads are a combination of SMD lamp beads and DIP lamp beads which are uniformly arranged to correspond to one of the disk shape, the ring shape, or the hexagonal shape in a circular pattern, a concentric ring pattern, or a hexagonal pattern, respectively, and the power source is located within the PCB.
Underwood teaches an LED array (LED array 120; see Fig. 1; par. [0052]), comprising a PCB (the LEDs in each embodiment are mounted on a printed circuit board; see par. [0031]); a combination of SMD lamp beads and DIP lamp beads fixedly mounted and uniformly arranged on the top side of the PCB and operably connected therewith (the LED array 120 comprises a plurality of light emitters uniformly arranged in a single geometric pattern which can be embodied as LEDs 182A which are direct in-line (DIP) LEDs and LEDs 182B which are surface mount LEDs; see Figs. 1, 4-5; para. [0066]-[0068]; the Examiner notes that since par. [0066] states that the array may include the LEDs 182A and/or the LEDs 182B, the array includes both LED types simultaneously).
AAPA teaches it is known in the art for a power supply to be located either inside or outside of a PCB (see Applicant’s Specification, pg. 8, lines 20-22 through pg. 9, lines 1-2).
Niebert teaches an LED array (light module 1; see Figs. 1, 5; para. [0105]-[0107], [0129]), comprising a substrate (support base 2; see Figs. 1, 5; para. [0106]-[0107], [0109]); a plurality of lamp beads fixedly mounted and uniformly arranged on a top side of the substrate and operably connected to a power source (signal transmitters 3 which are preferably LEDs are fastened on top of the substrate 2 to receive power; see Figs. 1, 5; para. [0106]-[0107], [0109]-[0118], [0129]); wherein the substrate has a hexagonal shape, a disk shape, or a ring shape (the substrate 2 is hexagonal; see Figs. 1, 5; para. [0106], [0129]), and the plurality of lamp beads are arranged in a geometric pattern on the substrate (the LEDs 3 are arranged in a hexagonal pattern corresponding to the hexagonal shape of the substrate 2; see Figs. 1, 5; para. [0106], [0129]).
Therefore, in view of Underwood, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the lamp board of Chikkegowda by forming the plurality of LEDs of a combination of lamp bead types.  One would have been motivated to modify the known LED array of Chikkegowda by forming the plurality of LEDs of a combination of LED bead types, as taught by Underwood, in order to provide a more balanced light output.
Further, in view of AAPA, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the LED array of Chikkegowda by arranging the power source within the PCB. One would have been motivated to modify the known LED array of Chikkegowda by arranging the power source within the PCB, as taught by AAPA, in order to enable the LED array to emit light without requiring an additional connection to an external power source.
Further, in view of Niebert, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the lamp board of Chikkegowda by changing the shape of the PCB to one of a disk shape, a ring shape, or a hexagonal shape and uniformly arranging the combination of lamp beads to correspond to one of the disk shape, the ring shape, or the hexagonal shape in a circular pattern, a concentric ring pattern, or a hexagonal pattern, respectively, since it has been held by the courts that a change in shape or configuration, without any criticality in operation of the device, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application.  See In re Dailey, 149 USPQ 47 (CCPA 1976).  One would have been motivated to modify the known LED array of Chikkegowda by selecting a hexagonal shape, a disk shape, or a ring shape as the shape of the PCB and uniformly arranging the plurality of SMD lamp beads and DIP lamp beads on the PCB to correspond to one of the disk shape, the ring shape, or the hexagonal shape in a circular pattern, a concentric ring pattern, or a hexagonal pattern, respectively, as taught by Niebert, in order to achieve a particular light output shape from each individual LED array.

Regarding claim 15, Chikkegowda as modified teaches a set of lamp boards (a plurality of identical PCBs 100 can be electrically connected together and to a power source via interconnect regions 106a, 106b; see Fig. 1; para. [0015]-[0017]), consisting of at least two of the stick-on lamp boards of claim 10 (see Fig. 1; par. [0015]).

Response to Arguments
Applicant's arguments filed 8/2/2022 have been fully considered but they are not persuasive.

Regarding the Applicant’s argument in response to the Examiner’s comment regarding the Drawings in the Advisory Action mailed 7/26/2022 that “MPEP 2164.01 states that “A patent need not teach, and preferably omits, what is well-known in the art.” Applicant submits that this also is applicable to the recitation in claims 1 and 10, as amended herein and discussed supra, that the lamp beads are “operably connected to a power source therein”, i.e. in the PCB” (see Applicant’s Remarks, pgs. 6-7), the Examiner respectfully disagrees.
In this case, the Examiner never raised the issue of enablement at all in the Advisory Action mailed 7/26/2022, since the language of the amendments to Claims 1 and 10, while not illustrated in the Drawings, is described in the paragraph spanning pgs. 8-9 of the originally filed Specification (lines 20-22 of pg. 8 through lines 1-2 of pg. 9), and therefore is fully enabled. Additionally, there is no mention of the Drawings anywhere in MPEP 2164.01, and therefore MPEP 2164.01 is not germane to the requirement in 37 CFR 1.83(a) that all claimed subject matter must be illustrated in the Drawings as filed.
37 CFR 1.83(a) states that “The drawing in a nonprovisional application must show every feature of the invention specified in the claims. However, conventional features disclosed in the description and claims, where their detailed illustration is not essential for a proper understanding of the invention, should be illustrated in the drawing in the form of a graphical drawing symbol or a labeled representation (e.g., a labeled rectangular box).” Therefore, since the power source mentioned in the newly presented limitations in Claim 1 and 10 that the SMD and DIP lamp beads are “operably connected to a power source therein” (i.e. in the PCB itself) is not shown in the Drawings, the Drawings have been objected to for failing to illustrate every feature of the invention specified in the claims.

Regarding the Applicant's argument with regards to the rejection of Claims 1 and 10 under 35 U.S.C. 103 as unpatentable over Chikkegowda et al. (US 2021/0108789, hereinafter "Chikkegowda") in view of Underwood et al. (US 2017/0231053, hereinafter "Underwood") that “the consisting of language used to claim the LED array and stick-on lamp board obviates any additional structural components”, and therefore “Applicant strongly maintains that any modification to Chikkegowda in view of Underwood to produce Applicants’ invention of amended claim 1 and amended claim 10 must remove the solder strips, thereby removing the interconnect regions and concomitant conduction points which enable the flexible substrate to adapt to different sizes and bend constraints” (see Applicant’s Remarks, pgs. 10-12), the Examiner respectfully disagrees.
In this case, Applicant argues that “the intent in the primary reference Chikkegowda is to design flexible LED light engines that are easily adapted to different size and bend constraints without losing reliability of operation (PP 0003)”, with further reference to par. [0004] of Chikkegowda, to argue that “this is the principle of operation of the invention disclosed and claimed in Chikkegowda” (see Applicant’s Remarks, pgs. 11-12). However, the Examiner respectfully disagrees, since Chikkegowda is merely directed to an LED array (PCB 100; see Fig. 1; par. [0015]) consisting of a flexible substrate 102 having a plurality of LEDs 104 fixedly mounted and uniformly arranged on a top side thereof, which is connectable to a power source via interconnect regions 106a, 106b (see Fig. 1; para. [0015]-[0017]), and an adhesive layer disposed on a bottom side of the printed circuit board for removably securing the printed circuit board to a surface (see par. [0015]). Chikkegowda also notes in par. [0004] that “Adjacent light engine circuit boards may be connected by overlapping an interconnect region of one circuit board with an interconnect region of another circuit board” (emphasis added). Chikkegowda also describes in par. [0016] that “The PCB 100 may also include interconnect regions 106a, 106b (jointly, 106)” (emphasis added).  The use of the word “may” indicates that the language following it is optional, and therefore para. [0004] and [0016] of Chikkegowda suggest the interconnect regions are not required components of the flexible PCB unless the flexible PCB is being electrically connected to another flexible PCB at their respective ends. Therefore, the principle of operation of Chikkegowda is to provide a flexible PCB having an adhesive disposed on a bottom side thereof and a having a plurality of LEDs disposed on a top side thereof to emit light, which is optionally capable of being electrically interconnected to another flexible PCB.
Accordingly, any modification to Chikkegowda to use a combination of SMD and DIP lamp beads as taught by Underwood would not alter Chikkegowda’s principle of operation in any way whatsoever as the only change necessary is merely swapping out LEDs on the PCB. Therefore, the proposed modification to add LEDs/lamp beads of different types to Chikkegowda’s PCB would not render Chikkegowda unsatisfactory for its intended purpose or change its principle of operation in any way, as it is still just a flexible PCB with LEDs.

Applicant’s arguments with respect to amended claims 1 and 10 that “Amended claims 1 and 10 consist of, inter alia, a plurality of (claim 1) or a combination of (claim 10) surface mounted devices (SMD) lamp beads and direct in-line package (DIP) lamp beads operably connected to a power source in the printed circuit board” (see Applicant’s Remarks, pgs. 12-13) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. However, Applicant’s arguments have been fully considered but they are not persuasive.
In this case, the newly presented limitations that the lamp beads are “operably connected to a power source therein” (i.e. in the printed circuit board) in Claims 1 and 10 is addressed by the teachings of Applicant’s Admitted Prior Art, which describes “a power supply, either external or internal, as is known in the art, operably connected to the printed circuit board”, as described in the paragraph spanning pgs. 8-9 of the originally filed Specification (lines 20-22 of pg. 8 through lines 1-2 of pg. 9). The Examiner also acknowledges Applicant’s admission that “the instant specification discloses that it is known in the art that a printed circuit board has an internal power supply, for example a battery” (see Applicant’s Remarks, pg. 7).
Therefore, the newly presented limitations in Claims 1 and 10 that the lamp beads are “operably connected to a power source in the printed circuit board” (emphasis added) have been addressed by the teachings of Applicant’s Admitted Prior Art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Campbell et al. (US 2012/0287627) discloses an LED array comprising a plurality of LEDs disposed on top of a PCB in a geometric pattern corresponding to the shape of the PCB, Karlicek, Jr. (US 6,851,831) discloses an LED array comprising at least one PCB having a geometric shape and a plurality of LEDs disposed thereon, and Jeswani et al. (US 2019/0338895), Chai et al. (US 2020/0318802), and Zanon et al. (US 2015/0124451) all disclose LED arrays comprising a PCB having a ring or disk shape and a plurality of LEDs arranged on top of the PCB in circular or concentric ring patterns corresponding to the annular shape of the PCB.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM N HARRIS whose telephone number is (571)272-3609. The examiner can normally be reached Monday - Thursday 8:00AM- 5:00PM EST, Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM N HARRIS/Primary Examiner, Art Unit 2875